Citation Nr: 1415583	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-06 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include a Baker's cyst or residuals thereof.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to a left knee disability.

4.  Entitlement to service connection for arthritis of the hips, to include as secondary to a left knee disability.

5.  Entitlement to service connection for bruising of the extremities, to include as secondary to a left knee disability.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by which the RO denied the claims herein.

In July 2011, he testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for a left knee disability, to a Baker's cyst or residuals thereof; entitlement to service connection for a right knee disability, to include as secondary to a left knee disability; entitlement to service connection for a low back disability, to include as secondary to a left knee disability; and entitlement to service connection for arthritis of the hips, to include as secondary to a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not suffer from a disability manifested by bruising of the extremities.


CONCLUSION OF LAW

The criteria for service connection for bruising of the extremities are not met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2009 that included all three VCAA notice elements as well as the type of information mandated by the Court in Dingess.  

Under VCAA, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination regarding the bruising claim was provided.  No examination need be provided, however, because no present disability is shown and because there is absolutely no indication that the symptom herein (bruising) may be associated with the Veteran's service or with another service-connected disability or potentially service-connected disability.  The Board has remanded the claim of entitlement to service connection for a left knee disability.  The Veteran is claiming entitlement to service connection for bruising of the extremities as secondary to the claimed left knee disability.  Service connection for the left knee is not in effect at this time.  However, even if the alleged left knee disability was, arguendo, service connected, there is no competent and credible evidence of record that such orthopedic disability would be productive of bruising of the extremities.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and available private medical records.  The Veteran indicated that he sought VA treatment many years ago.  The Board need not obtain these records concerning the issue decided herein because the Veteran asserted that such VA treatment was for the left knee.  Presumably, therefore, those outstanding VA clinical records would not pertain to bruising.  As such, they would not be relevant and need not be obtained.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran should be avoided).  The Veteran was provided an opportunity to set forth his contentions during the hearing before the DRO.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires having: (1) competent and credible evidence of current disability or, at the very least, showing the existence of disability at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or correlation between the disease or injury in service and the presently-claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection also may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 
38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) a nexus or connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran asserts that he suffers from bruising of the extremities and that he is entitled to service connection for the foregoing to include on a secondary basis.  A review of the record does not show treatment for bruising.  Most saliently, the record does not reflect a disease or disability such as leukemia, for example, that would be manifested by bruising.  

Service connection is granted for disabilities and not for symptoms alone without a definitively diagnosed underlying disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (holding that that symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted).  Bruising is a symptom, and a bruise, in and of itself, is not a disability.  Indeed, the Veteran himself attributed bruising to an alleged disability of the left knee.  The record contains no diagnosis of a specific medical disorder that might include bruising as a symptom.  

Because bruising is a symptom without a diagnosed underlying disability, service connection for it must be denied under all alleged theories of entitlement.  Id.; 38 C.F.R. §§ 3.303, 3.310.  In essence, the current disability requirement is lacking, which is a prerequisite to the granting of service connection.  Shedden, supra; Brammer, supra.

In making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for bruising of the extremities is denied.


REMAND

The Veteran alleges that he is entitled to service connection for a left knee disability and for several other orthopedic disabilities claimed as secondary to the alleged left knee disability.

Initially, at the July 2011 DRO hearing, the Veteran indicated that he sought treatment for the left knee at the Salem VA Medical Center (MC) in Salem, Virginia in the 1970's or 1980's.  Such VA treatment records are not part of the record and must be associated with the claims file before the Board may proceed with the claims.

Next, it is not clear from the record that the Veteran suffers from a current left knee disability.  He asserts, however, that he suffers from left knee symptomatology.  As such, a VA examination must be scheduled for a diagnosis of all extant disabilities of the left knee, right knee, low back, and hips.  Regarding each disability diagnosed, an opinion regarding etiology must be provided.  The examination instructions are contained in the second paragraph below.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the claims file all VA clinical records from the Salem VAMC to include treatment records from the 1970's and 80's.

2.  AFTER ACCOMPLISHING THE FIRST DIRECTIVE, schedule a VA orthopedic examination.  The examiner is asked to diagnose all extant disabilities of the left knee, right knee, low back, and hips.  

a.  Regarding the left knee, if a disability is diagnosed, the examiner must opine regarding whether it is a manifestation of a Baker's cyst that was present before service.  If so, the examiner must indicate whether it is at least as likely as not (50 percent or greater likelihood) that the left knee Baker's cyst was aggravated beyond the normal progression during service.  If any current left knee disability is not one involving a Baker's cyst, the examiner must indicate whether it is at least as likely as not (50 percent or greater likelihood) related to service.

b.  Regarding the right knee, low back, and hips, as to any disabilities diagnosed, the examiner must opine whether it is at least as likely as not (50 percent or greater likelihood) related to service or IF THE LEFT KNEE DISABILITY IS FOUND TO HAVE BEEN RELATRED TO SERVICE OR TO HAVE BEEN AGGRAVATED THEREBY, the examiner must opine regarding whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed disability of the right knee, low back, and/or hips is due to, the proximate result of, or aggravated by the left knee disability.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A full rationale for all opinions and conclusions should be provided.  The examination report must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination.  In the event that an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the issues on appeal should be readjudicated in light of all the evidence of record.  If the benefits sought on appeal remain denied, the RO/AMC should furnish to the Veteran and his representative an appropriate supplemental statement of the case, and the Veteran should be afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


